  Case 4:20-cv-00256-RSB-CLR Document 12 Filed 09/10/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


 DAVID OCHOA JARA,

                Petitioner,                         CASE NO.: 4:20-cv-256

        v.

 UNITED STATES OF DEPARTMENT OF
 HOMELAND SECURITY, BUREAU OF
 IMMIGRATION AND CUSTOM
 ENFORCMENT (ICE),

                Respondent.


                                          ORDER

       The appeal in the above-styled action having been dismissed by the United States Court of

Appeals for the Eleventh Circuit,

       IT IS HEREBY ORDERED AND ADJUDGED that the Mandate of the United States

Court of Appeals is made the Order of this Court.

       SO ORDERED, this 10th day of September, 2021.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
